Citation Nr: 0123352	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION


The veteran had active duty for training from May 1997 to 
August 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for left 
knee condition.  In August 1998, the veteran filed a notice 
of disagreement only as to the issues of right knee pain 
syndrome and left knee condition.  In a decision dated in 
September 2000, the Board increased the veteran's rating for 
right knee pain syndrome from zero percent to 10 percent.  As 
to the issue of left knee condition, the Board remanded this 
issue and instructed the RO to schedule the veteran for a VA 
examination.  The VA examination was performed in January 
2001.  Thus, the only issue before the Board is entitlement 
to service connection for left knee condition.


FINDING OF FACT

The veteran does not have a left knee disability as 
demonstrated by objective findings.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service. 38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of her claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law and regulations.  In essence, the veteran 
in this case has been notified as to the laws and regulations 
governing entitlement to service connection, to include 
specific to her left knee condition.  Also, by information 
letters, rating actions, the statement of the case and 
supplemental statements of the case, the veteran has been 
advised of the evidence considered in connection with her 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  The 
RO has attempted to associate records identified by the 
veteran with the claims file and the claims file reflects 
receipt of VA evaluation records.  Finally, the veteran has 
offered argument as to the merits of her claim, and has been 
specifically advised as to the substance of the VCAA.  She 
has identified no further evidence pertinent to the appeal.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

The veteran's service medical records show that during her 
March 1997 service entrance examination, the orthopedic 
examiner noted bilateral abrasion scars of the knee; mild 
left genu valgus; limited squatting ability due to tight heel 
cords; and an unsatisfactory duck walk.  The impression was 
mild Achilles tendon shortening.  He concluded that with a 
stretching program for the heel cords, the veteran should do 
quite well.    

According to a treatment record dated in June 1997, the 
veteran reported left knee pain.  A medical report dated in 
June 1997 indicates that the veteran was injured when she was 
tripped by another soldier on a physical training run and 
landed on a wooden beam with her right knee.  A physician 
found that she had sustained a simple stress fracture of the 
right knee and tibia. 
 
In November 1997, the veteran filed an original application 
for service connection for left knee condition.    

The veteran reported for a VA examination in March 1998.  She 
claimed that during her fall in training, she hurt both 
knees.  She complained of on and off pain in her left knee 
and stated that it was tender with a purple discoloration.  
The examiner noted that the veteran did not appear to be in 
any acute distress when she walked into the examination room.  
However, after the examination began, she became 
apprehensive.  The examiner noted that the veteran had been 
seen one week ago by the examiner and had been very 
apprehensive and would not cooperate for the examination.  
Left knee flexion was to 190 degrees and extension was to 
zero degrees.  Left knee examination revealed a purplish 
discoloration of skin over the patella and inferior to the 
patella.  No tenderness was noted in the prepatellar or 
suprapatellar area.  No effusion, swelling, or crepitation 
were noted.  The examiner noted a two or three millimeter 
firm mass under the skin above the lateral tibial tubercle 
under the patella which caused pain when it is over the bone, 
but otherwise it was freely mobile.  She was able to walk on 
her toes.  She had difficulty standing on heels, but could 
stand on her right heel.  She refused to stand on her left 
heel because she was afraid that she would hurt her right 
leg.  She was able to walk for 10 feet without the brace on 
the right leg.  The examiner noted that overall the veteran 
was uncooperative for the examination.  The examiner opined 
that when the veteran remembered, she would try to keep her 
right knee in extension but when she relaxed and forgot, she 
tended to bend the right knee while exhibiting no discomfort.  
The examiner noted that the veteran sat in a chair and put 
her shoes on with an unspecified knee bent when the veteran 
believed the examiner was not looking at her.  The impression 
was chronic right knee pain syndrome due to service connected 
injury and status post left knee injury "(service 
connected)."  
X-rays of the left knee revealed no osseous or articular 
abnormalities.

A VA medical record dated in March 1998 relates that the 
veteran sustained a right knee injury while in service.  The 
left knee examination was normal. 

In an April 1998 VA physical therapy treatment record, the 
veteran stated that she injured both knees when she was 
pushed into a log during basic training in June 1997 that 
resulted in twists and concussions to both her knees.  She 
complained of significant pain in the right knee.  There was 
no swelling noted.  The examiner noted old 
discoloration/bruising from initial injury on the left knee.  
But he stated that the veteran's left knee was not the knee 
with which the veteran was having the most complaints.  He 
found that the veteran seemed to have pain but the evaluation 
did not reveal the source or subjective level.      

In statement dated in August 1998, the veteran claimed that 
she had been diagnosed with reflex sympathetic dystrophy and 
a tumor under her kneecap by a Dr. B.  She also contended 
that her VA examination for compensation purposes had been 
inadequate.  In a lay statement by the veteran's mother dated 
in August 1998, she stated that the veteran was diagnosed 
with reflex sympathetic dystrophy and a tumor under her 
kneecap by Dr. B.  She claimed that the veteran was in 
perfect health upon her entrance to active duty for training; 
was physically abused by her military superior; and was 
provided with an inadequate VA examination for compensation 
purposes.

In a rating decision dated in August 1998, the RO denied, in 
pertinent part, service connection for left knee disorder.  
In August 1998, the veteran filed a notice of disagreement 
and perfected her appeal to the Board in October 1998.  In 
September 1999, the Board remanded the veteran's claims to 
the RO for further development.  In a decision dated in 
September 2000, the Board, in pertinent part, remanded the 
veteran's claim for left knee disorder and instructed the RO 
to schedule the veteran for a VA examination to determine the 
current nature and severity of her left knee disability, if 
one existed.

The veteran presented for a VA examination in January 2001.  
The history section of the examination report relates that 
the veteran landed on both knees and sustained abrasions and 
contusions to both knees in June 1997.  She had pain and 
swelling in the left knee with limitation of motion.  She 
reported that at the time of the examination, she had 
intermittent swelling in the left knee with sharp pain in it 
every day.  She reported a clicking beneath the patella.  The 
examiner noted that the veteran's gait was normal.  He found 
a two-by-four-centimeter retracted, slightly tender scar in 
the lateral joint line lateral to the patellar tendon.  She 
also had a small scar proximal to it and another smaller scar 
distal to it.  She had 10 degrees of hyperextension in her 
left knee and 140 degrees of flexion.  The examiner noted no 
swelling, effusion, quadriceps atrophy, or patellar 
instability.  He detected no retropatellar crepitation.  Her 
collateral ligaments were stable to varus and valgus stress 
in extension and 30 degrees of flexion.  The anterior drawer 
test, posterior drawer test, and Lachman's test were all 
negative.  There were no popliteal masses or tenderness.  On 
X-ray examination, anterior- posterior, lateral, skyline, and 
tunnel views of the left knee revealed no evidence of 
fracture, dislocation, narrowing of the articular cartilage, 
osteophyte formation, or loose body.  The examiner's 
impression was status post contusion-abrasion of the left 
knee, but he concluded that on physical and X-ray examination 
he could find no objective evidence of organic pathology to 
explain the veteran's symptoms.  He stated that he could find 
no cause for chronic complaints in the veteran's left knee. 

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In any case, a successful claim for service-connection 
requires that there be evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Analysis

The veteran asserts that she has a left knee disability as a 
result of an injury sustained in service.  Prior to service, 
an entrance examination disclosed abrasion scars of both 
knees.  Service medical records show that prior to the injury 
in June 1997, she complained of left knee pain.  The veteran 
subsequently suffered a stress fracture of the right knee in 
June 1997 when she was tripped.  From that point forward, her 
service medical records are silent as to any injury to the 
left knee or any pain emanating from the left knee. 

The medical evidence post service shows that the veteran has 
claimed she injured both knees during her fall in training 
and complained of pain in the left knee.  A March 1998 
examination revealed a purplish discoloration of skin over 
the patella and inferior to the patella.  No tenderness was 
noted in the prepatellar or suprapatellar area.  No effusion, 
swelling, or crepitation were noted.  The examiner noted a 
two or three millimeter firm mass under the skin above the 
lateral tibial tubercle under the patella which caused pain 
when it is over the bone, but otherwise it was freely mobile.  
X-rays of the left knee revealed no osseous or articular 
abnormalities.  The impression was chronic right knee pain 
syndrome due to service connected injury and status post left 
knee injury "(service connected)."

A March 1998 VA medical record showed that the left knee 
examination was normal.  In April 1998, an examiner noted old 
discoloration/bruising from an injury on the left knee.  But 
he stated that the veteran's left knee was not the knee with 
which the veteran was having the most complaints.  He found 
that the veteran seemed to have pain but the evaluation did 
not reveal the source or subjective level.      

During the current January 2001 VA examination, the veteran 
complained of pain and swelling in the left knee with 
limitation of motion, intermittent swelling, daily sharp 
pain, and a clicking beneath the patella.  Her gait was 
normal.  There was no swelling, effusion, quadriceps atrophy, 
patellar instability, or retropatellar crepitation.  Her 
collateral ligaments were stable to varus and valgus stress 
in extension and 30 degrees of flexion.  The anterior drawer 
test, posterior drawer test, and Lachman's test were all 
negative.  There were no popliteal masses or tenderness.  X-
rays revealed no evidence of fracture, dislocation, narrowing 
of the articular cartilage, osteophyte formation, or loose 
body.  The examiner's impression was that on physical and X-
ray examination he could find no objective evidence of 
organic pathology to explain the veteran's symptoms.  He 
stated that he could find no cause for chronic complaints in 
the veteran's left knee. 

The Board finds the current January 2001 examination to be 
the most probative piece of evidence.  The Board notes at the 
outset that the March 1998 examination was performed three-
and-one-half years ago compared with the January 2001 
examination, which was conducted approximately eight months 
ago.  The January 2001 examination revealed that although the 
veteran complained of pain, there were no objective findings 
of disability to support the veteran's claims of a left knee 
condition, nor was there X-ray evidence of disability.  
Examinations in March 1998 and April 1998 also show that the 
left knee was normal and that while the veteran stated she 
had pain, the evaluation did not reveal the source or 
subjective level.  

However, an examiner in March 1998 provided an impression of 
status post left knee injury "(service connected)."  But 
when viewed as a whole, this examination supports the general 
findings of the other examinations of the left knee.  The 
March 1998 examination showed that the veteran had full range 
of motion of the left knee, with no tenderness, effusion, 
swelling, crepitation, osseous or articular abnormalities.  
These findings are consistent with those found in the January 
2001 examination.  In fact, the only crucial distinction 
between the March 1998 and January 2001 examinations is that 
the March 1998 examiner noted a purplish discoloration of 
skin over the patella and a mass under the skin of the 
patella which caused pain, but was otherwise freely mobile.  
There is no mention of the purplish discoloration of skin 
over the patella or a mass under the skin of the patella in 
the January 2001 examination report.  The Board finds that 
the March 1998 examiner's notation of "service connected" 
is outweighed by the otherwise consistent findings of the 
examinations and service connection for left knee disability 
is denied.
 
The Board must, however, address the veteran's complaints of 
pain.  Service connection is awarded for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty." 38 U.S.C.A. § 1110, 1131 see also 38 
C.F.R. § 3.303(a) (service connection means facts showing "a 
particular injury or disease resulting in disability that was 
incurred coincident with service.").  VA regulations refer to 
"pain" in connection with the assessment of the extent to 
which a veteran may be compensably disabled.  These 
references are found in Subpart B "Disability Ratings" 
relating to "the Musculoskeletal System."  For example, 
38 C.F.R. § 4.40 (2000), relating to "functional loss," 
states that the extent of functional loss "may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. . . 
."  With respect to "the joints," 38 C.F.R. § 4.45 (2000) 
states that the extent of joint disability is to be measured, 
inter alia, by "pain on movement. . . ."  When evaluating the 
extent of muscle disabilities, 38 C.F.R. § 4.56 (2000) states 
that the cardinal signs of muscle disability include 
"fatigue-pain."  However, pain cannot be compensable in the 
absence of proof of an in-service disease or injury to which 
the current pain can be connected by medical evidence.  
Sanchez-Bents v. Principii, 259 F.3d 1356, (2001).  Such a 
"pain alone" claim must fail when there is no sufficient 
factual showing that the pain derives from an in-service 
disease or injury.  Id. 

Thus, while the Board acknowledges the veteran's left knee 
complaints of pain, the preponderance of the evidence 
indicates that the veteran does not currently have a 
diagnosed disease or injury resulting in disability of the 
left knee.  Therefore, the Board finds that the most 
probative evidence shows that the veteran does not have a 
left knee disability due to disease or injury as demonstrated 
by objective findings.  Accordingly, the preponderance of the 
evidence is against the claim.  Rabideau.  Therefore, the 
Board must conclude that a left knee disability due to 
disease or injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for left knee disorder is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

